Citation Nr: 0609430	
Decision Date: 03/31/06    Archive Date: 04/07/06	

DOCKET NO.  04-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for general anxiety 
disorder, not otherwise specified, to include as secondary to 
service-connected hemorrhoids with impairment of rectal 
sphincter control.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran (appellant) served on active duty from April 1958 
to April 1960.  This case comes before the Board of Veterans' 
Appeals on appeal of the rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A rating decision denying service connection for general 
anxiety disorder, not otherwise specified, claimed as a 
nervous condition secondary to the service-connected 
disability of hemorrhoids with impairment of rectal sphincter 
control, was sent to the veteran in March 2004.  After the 
veteran filed his Notice of Disagreement, a Statement of the 
Case was issued in September 2004.  The veteran filed his 
substantive appeal and a Supplemental Statement of the Case 
was issued in March 2005.  

Thereafter, but before this appeal was certified, the veteran 
was given a rectum and anus examination at the San Juan VA 
Medical Center in April 2005.  The veteran complained that 
his bowel leakage had become complicated because it had grown 
to the point of causing a neuropsychiatric reaction due to 
the emotional stress it produced.  In the diagnosis section 
of his report, the examiner addressed the veteran's sphincter 
control condition and also concluded that the veteran had 
anxiety reaction secondary to the sphincter control 
condition.  The RO never addressed this medical opinion in a 
Supplemental Statement of the Case (SSOC).  

An SSOC is a document prepared by the agency of original 
jurisdiction to inform the appellant of any material changes 
in, or additions to, the information included in the 
Statement of the Case (SOC) or any prior SSOC.  38 C.F.R. 
§ 19.31(a) (2005).  The RO must furnish an SSOC to the 
veteran if it receives additional pertinent evidence after an 
SOC or the most recent SSOC has been issued and before the 
appeal is certified to the Board of Veterans' Appeals 
(Board).  38 C.F.R. § 19.31(b)(1).  Since the RO received the 
April 2005 medical opinion of the VA examiner before this 
appeal was certified, a Supplemental Statement of the Case 
must be issued.  

In addition, the Board notes that the veteran was not 
informed of the evidence needed to meet the disability rating 
criteria for service-connected general anxiety disorder, not 
otherwise specified, or the evidence needed to establish the 
proper effective date of service connection, should it be 
granted.  See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755 (Ct. Vet. App. March 3, 2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Nor was the veteran explicitly asked to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC, for the following 
action:  

1.  Inform the veteran of the evidence 
needed to meet the disability rating 
criteria for service-connected general 
anxiety disorder, not otherwise 
specified, and the evidence needed to 
establish the proper effective date of 
service connection, should it be granted.

2.  Ask the veteran to provide VA with 
any evidence--lay or medical--that he has 
in his possession that is relevant to the 
claim.  If he desires assistance in 
obtaining any records, he should ask for 
assistance; he also should provide 
information and records-release 
authorization as appropriate to permit VA 
to obtain them directly on his behalf.  
Associate with the claims folder any 
records obtained.  

3.  Then, readjudicate the claim in light 
of the VA examiner's April 2005 medical 
opinion, as well as any additional 
evidence obtained.  
4.  If any sought benefit is denied, 
issue the veteran a Supplemental 
Statement of the Case.  After the veteran 
has been given an opportunity to respond 
to the SSOC, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

